     Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION
                3Z;
           p
      tu
      HE STAT CIF ALABAMA;ROBERT
            1.4;:Representative for Alabama's
p,R N
 , 6.1-1 Ssicinal District, in his official and
   • vidkd61-capacities; WILLIAM GREEN;
     and CAMARAN WILLIAMS,

                                Plaintiffs,

                         v.
                                                                     3:21-cv-211-RAH
    UNITED STATES DEPARTMENT OF                   CIVIL ACTION NO.
    COMMERCE; GINA RAIMONDO,in her
    official capacity as Secretary of Commerce;
    UNITED STATES BUREAU OF THE
    CENSUS,an agency within the United States
    Department ofCommerce; and RON
    JARMIN,in his official capacity as Acting
    Director ofthe U.S. Census Bureau,

                                Defendants.



            PLAINTIFFS' MEMORANDUM IN SUPPORT OF THEIR REQUEST
                FOR THE APPOINTMENT OF A THREE-JUDGE COURT
     Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 2 of 13



        Pursuant to Section 209 of Public Law No. 105-119 and 28 U.S.C. § 2284(a), Plaintiffs

request that this Court convene a three-judge court to consider Plaintiffs' claims regarding(1)the

Census Bureau's implementation of"differential privacy," an unlawful statistical method that al-

ters the population counts used for redistricting; and (2)the Census Bureau's decision to deliber-

ately delay delivery of redistricting data to the States past the Statutorily mandated deadline. In

accordance with this Court's Local Rule 9.3(a), Plaintiffs attach to their Complaint this briefstate-

ment setting forth the basis for this request.

                                         BACKGROUND

        Plaintiffs the State of Alabama, Representative Robert Aderholt, and Alabama voters Wil-

liam Green and Camaran Williams have initiated this lawsuit against Defendants the Department

of Commerce,the Secretary of Commerce,the Census Bureau, and the Bureau's Acting Director.

The suit challenges two unlawful actions by the Commerce Department and Census Bureau in

relation to the 2020 decennial census: First, Defendants' decision to produce skewed redistricting

data to the States via an unlawful statistical method—differential privacy—never before used in

the decennial census; and second, Defendarits' refusal to produce redistricting data by the statuto-

rily prescribed deadline.

I.      The Census Bureau Is Implementing Differential Privacy, An Unlawful Statistical
        Method.

        The Secretary, through the Census Bureau, has announced that she will provide the States

purposefully flawed redistricting data via a statistical method called differential privacy. Differ-

ential privacy is a "formal privacy" method that "inject[s] a precisely calibrated amount of

noise"—random error—"into the data to control the privacy risk of any calculation or statistic."

Michael Hawes, U.S. Census Bureau, Title 13, Dfferential Privacy, and the 2020 Decennial
      Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 3 of 13



Census 22 (Nov. 13, 2019), https://perma.cc/MRQ2-67WG; see also JASON, Formal Privacy

Methodsfor the 2020 Census(Apr. 2020), https://perma.cc/G8ZM-YNN6.

         "[T]he goal of differential privacy is to obscure the presence or absence of any individual,

or small group ofindividuals,"from the dataset. See Cynthia Dwork,Differential Privacy:A Cgp-

tographic Approach to Private Data Analysis, in PRIVACY,BIG DATA AND THE PUBLIC GOOD 302-

03(Julia Lane et al., eds., 2014). To accomplish this goal, the accuracy ofthe data is intentionally

skewed by statistical formulae to reduce the risk of re-identification of the true responses. But as

explained in Plaintiffs' Complaint, States like Alabama and its individual Plaintiffs are entitled to

accurate "Nabulations of populatioe for purposes of"legislative apportionment or districting of

such State." 13 U.S.C. § 141(c). Because the Bureau is implementing differential privacy, Ala-

bama and its individual Plaintiffs' statutory right to accurate "Mabulations of populatioe for re-

districting will be violated, and the State will be forced to redistrict using inaccurate census results

that intentionally count people in the wrong place.

         Inaccurate redistricting data will harm Plaintiffs in other ways as well. Alabama has obvi-

ous sovereign interests in receiving accurate redistricting data so it can ensure its residents are

fairly represented and that the State receives its fair share of federal funding tied to census data.

See Pl. Compl. ¶¶ 133-58. Relatedly, Alabama's residents face a substantial risk that their votes

will be diluted as a result of the inaccuracies Defendants will add to the redištricting data. See id.

¶¶ 159-64.

II.      The Census Bureau Announced It Would Deliberately Deliver Census Data Well Past
         The Statutory Deadline, Defying Federal Law.

         On February 12, 2021, the Census Bureau announced it "will deliver" the "redistricting

date on September 30, 2021. See Press Release: Census Bureau Statement on Redistricting Data

Timeline, U.S. Census Bureau(Feb. 12,2021), https://perma.cc/F8RB-CN6Y; James Whitehorne,



                                                  2
   Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 4 of 13



Census Bureau Statement on Redistricting Data Timeline, U.S. Census Bureau (Feb. 12, 2021),

https://perma.cc/A2SZ-7L5Q. But Congress has required the Bureau to deliver redistricting data

by no later than March 31,2021. See 13 U.S.C. § 141(c). The Bureau,ofcourse,lacks the authority

to unilaterally amend—let alone defy—federal law dictating its legal obligations.

       Nevertheless, the Bureau decided to deprive Alabama of information to which it is statu-

torily entitled under federal law. See 13 U.S.C. § 141(c). The Census Bureau's February 12 De-

cision hamstrings Alabama's ability to meet its constitutional obligations and to run its 2022

statewide elections effectively or in accordance with State law, and thus irreparably harms the

State and its residents, including the individual Plaintiffs. See Pl. Compl.TR 186-94. The delay will

also harm Representative Aderholt by, among other things, giving him less time to campaign for

reelection in a newly drawn district. See id.¶¶195-97.

                                          ARGUMENT

       Section 2284 states that "[a] district court ofthreejudges shall be convened when otherwise

required by Act of Congress, or when an action is filed challenging the constitutionality of the

apportionment of congressional districts or the apportionment of any statewide legislative body."

28 U.S.C.§ 2284(a). In section 141 oftitle 13("Section 141"), Congress codified the redistricting-

data deadlines at issue in this case. 13 U.S.C. § 141(c). Section 209 of Public Law No. 105-119

("Section 209"), styled "13 USCA 141 note," provides a cause of action fOr "[a]ny person ag-

grieved by the use of any statistical method in violation of the Constitution or any provision of

law ... to determine the population for purposes ofthe apportionment or redistricting of Members

in Congress," allowing such "aggriever parties to "obtain declaratory, injunctive, and any other

appropriate relief against the use ofsuch method." Departments ofCommerce,Justice,'and State,

the Judiciary, and Related Agencies Appropriations Act of 1998, Pub. L. No. 105-119 § 209(b),

111 Stat. 2440 (codified at 13 U.S.C. § 141 note). Congress additionally provided that such an


                                                 3
     Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 5 of 13



action "shall be heard and determined by a district court ofthree judges in accordance with section

2284 oftitle 28, United States Code." Id. § 209(e)(1).

        In this case, each Plaintiffis an "aggrieved persoe under Section 209, and both the differ-

ential-privacy and delay claims implicate the "use of any statistical method in violation of the

Constitution or any provision of law ... to determine the population for purposes of ... redistrict-

ing." Id. § 209(b). The case thus falls within Section 209. Because"a district court ofthreejudges"

is "required by Act of Congress"—here, Section 209—a three-judge court "shall be convener to

adjudicate these claims. 28 U.S.C. § 2284.

I.      Plaintiffs' Clahns Challenging Differential Privacy Require A Three-Judge Panel.

        Defendants are implementing an unlawful statistical method in their production ofthe 2020

decennial census redistricting data, which is precisely the sort of wrongdoing Congress sought to

eliminate through Section 209. Additionally, the statute confers upon each Plaintiff in this case a

right to challenge Defendants' actions. Pub. L. No. 105-119 § 209(d). Plaintiffs' differential-pri-

vacy claims thus fit squarely within Section 209, and accordingly require a three-judge panel.

Id. § 209(e)(1).

        As a threshold matter, differential privacy plainly constitutes a "statistical methor under

Section 209. The statute defines "statistical methor as"an activity related to the design, planning,

testing, or implementation ofthe use ofrepresentative sampling, or any other statistical procedure,

including statistical adjustment, to add or subtract counts to or from the enumeration ofthe popu-

lation as a result of statistical inference." Id. § 209(h)(1). As noted above and further described

in Part III ofPlaintiffs' Complaint, differential privacy is a statistical method that "inject[s] a pre-

cisely calibrated amount of noise"—i.e., intentional error—"into the data to control the privacy




                                                  4
   Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 6 of 13




risk of any calculation or statistic."1 Privacy is the result of statistical manipulation of the true

numbers—"perfect privacy would result in completely useless data," while "perfect accuracy

would result in releasing the data in fully identifiable form."2 In short, the statistical method skews

the results to make it more difficult to identify any given respondent in a dataset.

        Additionally, each Plaintiff is an "aggrieved persoe as contemplated in Section 209. Id.

§ 209(d). The statute considers an "aggrieved person ... [to] includen": "(1) any resident of a

State whose congressional representation or district could be changed as a result of the use of a

statistical method challenged in the civil action;(2) any Representative or Senator in Congress;

and(3)either House of Congress." Id.(emphasis added). Section 209(d)(1)thus squarely confers

rights of action on Messrs. Green and Williams, and, covering "any Representative," subsection

(d)(2) expressly applies to Representative Aderholt in his official capacity as well.

       Though not expressly named in the statute, the State of Alabama also constitutes an "ag-

grieved persoe under Section 209. First, the statute's text indicates the enumerated list of"ag-

grieved person[s]" is not exhaustive. See Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation ofLegal Texts 132-33(2012)(collecting cases showing "[t]he verb to include intro-

duces examples, not an exhaustive list"); see also Federal Land Bank v. Bismarck Lumber Co.,

314 U.S. 95, 100(1941)("[T]he term 'including' is not one of all-embracing definition, but con-

notes simply an illustrative application ofthe general principle."). Which non-enumerated parties

fall within the scope of Section 209(d) then turns primarily on the statute's natural reading. See,

e.g., United States v. Probel,214 F.3d 1285, 1288 (11th Cir. 2000)(reasoning statutory definition




1 Michael Hawes, U.S. Census Bureau, Title 13, Differential Privacy, and the 2020 Decennial
Census 22 (Nov. 13, 2019), https://perma.cc/MRQ2-67WG; see also JASON, Formal Privacy
Methodsfor the 2020 Census(Apr. 2020), https://perma.cc/G8ZM-YNN6.
2 Hawes, Title 13, Differential Privacy, and the 2020 Decennial Census,supra, at 22(cleaned up).



                                                  5
   Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 7 of 13



incomplete "[b]ecause the term 'includes' is not exhaustive," thus requiring court to analyze stat-

ute's "most natural reading").

        The statute's natural reading includes the States alongside Section 209(d)'s enumerated

parties. In Section 141, Congress guaranteed that the Bureau would provide timely and accurate

"Nabulations of populatioe to the States for use in their redistricting processes. See 13 U.S.C.

§ 141(a)-(c). Congress reemphasized its focus on States in its "13 USCA 141 note," where it ex-

plicitly found that "the decennial enumeration ofthe population is one ofthe most critical consti-

tutional functions our Federal Government performs" and voiced concern that,"if such enumera-

tion is conducted in a manner that does not comply with the requirements of the Constitution or

laws of the United States, it would be impracticablefor the States to obtain ... meaningful relief

after such enumeration has been conducted." Pub. L. 105-119 § 209(a)(5),(8)(emphasis added).

The harms for which Congress recognized a right of action in Section 209 are therefore harms

flowing from the Bureau•'s abrogation ofits statutory duty to the States under Section 141; that is,

the grievances of three groups listed in Section 209(d) derive from the Bureau's initial harm to

Alabama. Alabama's harms, in turn, can be no less actionable than the downstream harms Con-

gress highlighted in Section 209.

        Indeed, providing a right of action to parties whose harms derive from one entity's initial

harm and simultaneously denying that entity a similar right to redress would frustrate Congress's

intent. Courts facing similar circumstances frequently hold that a statute's defined term may ex-

pand to include government entities—such as sovereign States—where a contrary interpretation

would contravene the statute's purpose. See, e.g., Georgia v. Evans, 316 U.S. 159, 162 (1942)

("Nothing in the[Sherman] Act,its history, or its policy, could justify so restrictive a construction

ofthe word 'person' ... as to exclude a State" where "[s]uch a construction would deny all redress




                                                 6
    Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 8 of 13



to a State ... merely because it is a State."); United States v. Ekanem, 383 F.3d 40, 44 (2d Cir.

2004)(concluding "interpretation of the term 'victim' under the 1VIVRA to include the Govern-

ment, as in the VWPA,is consistent with the intent and purpose of the MVRA to expand, rather

than limit, the restitution remedy"); United States v. Schmidt, 675 F.3d 1164, 1169-70 (8th Cir.

2012)(holding that, despite "the definition of'person' in 1 U.S.C. § 1 ... not expressly includ[ing]

sovereign states or government entities,""[a] government agency may qualify as a `person'").3

       As Plaintiffs' Complaint explains in greater detail, differential privacy is unnecessary, un-

lawful, and harms Plaintiffs. See Pl. Compl.TR 79-164. Thus,because the Bureau is implementing

a "statistical method in violation of the Constitution or any provision oflaw ... to determine the

population for purposes of the applortionment or redistricting of Members in Congress," and, be-

cause all Plaintiffs constitute "aggrieved persons" within the meaning of the statute, Plaintiffs'

action "shall be heard and determined by a district court ofthree judges in accordance with section

2284 of title 28, United States Code."Id § 209(b),(e)(1).

II.    Plaintiffs' Claims Challenging the Bureau's Deliberate Delay Also Require a Three-
       Judge Panel.

       Plaintiffs also challenge the Bureau's February 12 Decision to unilaterally defy its statutory

obligations and delay redistricting-data delivery to the States. This delay is unlawful and undoubt-

edly harms the State of Alabama and Rep. Aderholt, preventing the State from meeting its consti-

tutional obligations and jeopardizing both the State and Rep. Aderholt's interests in the 2022


3 To the extent the Court holds Section 209 does not confer a right of action upon Plaintiff the
State of Alabama, a three-judge court will nevertheless have pendent party jurisdiction over Ala-
bama because its claims "form part ofthe same case or controversy under Article III ofthe United
States Constitution." 28 U.S.C. § 1367(a); see also id. ("Such supplemental jurisdiction shall in-
clude claims that involve the joinder or intervention of additional parties.); Exxon Mobil Corp. v.
Allapattah Servs., Inc., 545 U.S. 546, 559 (2005) C[Section] 1367(a) is a broad jurisdictional
grant, with no distinction drawn between pendent-claim and'pendent-party cases. In fact, the last
sentence of § 1367(a) makes clear that the provision grants supplemental jurisdiction over claims
involving joinder or intervention of additional parties.").


                                                 7
   Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 9 of 13



elections. See Pl. Compl. ¶¶ 165-97. As explained in the preceding section, both Rep. Aderholt

and the State of Alabama are "aggrieved person[s]" under Section 209. See Pub. L. No. 105-119

§ 209(d). Because the Bureau's delay is a byproduct of its attempt to implement an unlawful sta-

tistical method—that is, differential privacy—Plaintiffs' delay-related claims, like their differen-

tial-privacy claims, fall within Section 209's scope and duly require a three-judge court. See id. §

209(e)(1).

        Section 209 broadly applies to "[a]ny person aggrieved by the use ofany statistical method

in violation ofthe Constitution or any provision oflaw," id. § 209(b), and leaves open the sorts of

harms that could "aggrieve a plaintiff. Because "use of any statistical method in violation of the

Constitution or any provision oflaw" represents a threat to "one ofthe most critical constitutional

functions our Federal Government performs," see id. §§ 209(a)(5),(b), any harm related to unlaw-

ful statistical methods will "aggrieve a plaintiff within the meaning of Section 209. Indeed, Con-

gress recognized that a bevy ofharmful eventualities could result from such malfeasance, explain-

ing "statistical adjustment in conjunction with an actual enumeration to carry out the census poses

the risk of an inaccurate, invalid, and unconstitutional census." Id. § 209(a)(7)(emphasis added).

       Here, the Bureau's unlawful decision to deliberately delay delivery of redistricting data to

the States is likely a byproduct of its unwarranted decision to implement differential privacy. In-

deed, considering the Bureau normally releases the redistricting data within three months of the

statewide-population totals, the Bureau's decision to apply a never-before-used statistical method

to reconfigure nationwide datasets likely contributed to the Bureau's decision to give itself five

months to carry out that task this time. Further illustrating that differential privacy is at least one

significant cause for the delay, the Bureau recently announced it would "release the next [Privacy-

Protected Microdata Files (PPMFs)]"—a differential-privacy testing product—"and Detailed




                                                  8
      Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 10 of 13



    Summary Metrics no later than April 30,2021."See U.S. Census Bureau,2020 Disclosure Avoid-
,
    ance System Updates(Feb. 23,2021), https://perma.cc/D6VJ-N5Z3. In the same press release, the

    Bureau provided a schedule offuture PPMF rollouts, which it has scheduled to conclude just be-

    fore its self-imposed September 30 data-delivery deadline. Id. The Bureau thus plans to continue

    testing differential privacy's efficacy and useability well into the final days before it delivers re-

    districting data to the States, in turn indicating that differential privacy contributes to Bureau's

    delay.

             Differential privacy constitutes an inherent harm in itself, but the immediate effects ofthe

    Bureau's decision to implement this unlawful statistical method represent additional harms caused

    "by the use ofany statistical method in violation ofthe Constitution or any provision oflaw." Pub.

    L. 105-119 § 209(b). Defendants' unjustifiable six-month delay in conveying redistricting data to

    the States is just such a harm. Like their differential-privacy claims, Defendants' delay claims thus

    fall within the scope of Section 209 and, accordingly,"shall be heard and determined by a district

    court ofthree judges." Id. § 209(e)(1).

    III.     Even If The Court Holds That Only Plaintiffs' Differential-Privacy Claims Require
             A Three-Judge Court, The Panel Should Exercise Pendent Jurisdiction Over
             Plaintiffs' Claims Challenging The Bureau's Deliberate Delay.

             Section 209 requires that a three-judge court hear Plaintiffs' differential-privacy and delay

    claims. Pub. L. No. 105-119 § 209(e)(1). Ifthe Court nevertheless determines that only Plaintiffs'

    differential-privacy claims require a three-judge panel, that panel may—and should—exercise

    pendentjurisdiction over Plaintiffs' delay claims as well.

             Pendent jurisdiction in a three-judge court works much the same way it does for a single-

    judge court:"[I]n cases involving a claim that must be heard by a three-judge court, that court 'has

    power to decide other claims in the case that, standing alone, would require only a single judge.'"

    Ted Cruzfor Senate v. Fed. Election Comm'n,No. 19-CV_908,2019 WL 8272774, at *9(D.D.C.


                                                      9
  Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 11 of 13



Dec.24, 2019); accord, e.g., Castafion v. United States, F. Supp. 3d 118, 128(D.D.C. 2020)("The

Supreme Court has made clear that a properly convened three-judge district court has some ability

to exercise a brand of supplemental jurisdiction over claims beyond those that form the core ofits

statutory jurisdictional grant."). So "if any part of this case should be before a three-judge court,

the three-judge court would be able to hear the whole case under a theory of pend[e]nt jurisdic-

tion." Arizona v. Holder, 839 F. Supp. 2d 36, 39(D.D.C. 2012);see also, e.g., Weintraub v. Han-

rahan,435 F.2d 461,463 (7th Cir. 1970)("[W]here there is, a significant and substantial interrela-

tionship between the allegations of the complaint forming the basis for the cause of action, the

entire case on the theory of pendent jurisdiction should go to the three-judge court for the deter-

mination of which issues to hear.").

       Where a three-judge panel may exercise supplemental jurisdiction, it should do so where

ancillary claims "[bear] an intimate relation to those that impelled the formation of a three-judge

district court in the first instance." Castafion, 444 F. Supp. 3d at 128 (collecting cases). "In other

words,the propriety ofsupplemental jurisdiction in three-judge district court cases turns on many

ofthe same considerations that are present in every case involving a question of pendentjurisdic-

tion: Whether the core and ancillary claims are so related that they form part of the same case or

controversy." Ted Cruzfor Senate v. Fed. Election Comm 'n,451 F. Supp. 3d 92,95(D.D.C.2020)

(cleaned up)(collecting cases), reconsideration denied sub nom. Cruz v. Fed. Election Comm 'n,

2020 WL 7699951 (D.D.C. Apr. 24, 2020).

       In this case, Plaintiffs' differential-privacy and delay claims indisputably "form part ofthe

same case or controversy." Ted Cruzfor Senate, 451 F. Supp. 3d at 95. As discussed previously,

both claims very likely stem from identical defendants doing identical things—that is, Defendants'

decision to implement differential privacy, the illegality of which not only constitutes a harm in




                                                 10
  Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 12 of 13



itself but also produces the continued delay of redistricting data which further harms Plaintiffs.

But even if Plaintiffs' separate causes of action do not stem from precisely the same actions (that

is, if the Bureau reveals some other reason for its unlawful six-month delay), Plaintiffs' differen-

tial-privacy and delay claims still target the same Defendants' deliberate disregard of their statu-

tory and constitutional mandates regarding the 2020 decennial census. Under supplemental juris-

diction's "case or controversy" requirement, this is more than enough. See Wright & Miller, 17A

Fed. Prac. & Proc. Juris. § 3567.1 n.34 (3d ed.) ("In practice, § 1367(a) requires only that the

jurisdiction-invoking claim and the supplemental claim have some loose factual connection.")

(collecting cases).

       This Court should hold that each ofPlaintiffs' claims requires a three-judge court under 28

U.S.C. § 2284(a). However,ifthe Court holds that only Plaintiffs' differential-privacy claims war-

rant a three-judge court, then the panel should exercise its pendent jurisdiction over Plaintiffs'

delay claims, for all of Plaintiffs' claims stem from the same case or controversy: Defendants'

deliberate violations of their statutory and constitutional obligations to deliver timely, accurate

decennial-census data to the States.

                                         CONCLUSION

       In accordance with 28 U.S.C. 2284(a) and Pub. L. 105-119 § 209(e)(1), this lawsuit re-

quires a three-judge court.




                                                11
Case 3:21-cv-00211-RAH-ECM-KCN Document 2 Filed 03/10/21 Page 13 of 13




 Dated: March 10, 2021                      Respectfully submitted,

 STEVE MARSHALL
 Attorney General ofAlabama

/s/                                         /s/
Edmund G. LaCour Jr.(ASB-9182-U81L)          ason B. Torchinsky*
Solicitor General                           Jonathan P. Lienhard*
                                            Shawn T. Sheehy*
 A. Barrett Bowdre(ASB-2087-K29V)           Phillip M. Gordon*
 Deputy Solicitor General
                                            HOLTZMAN VOGEL JOSEFIAK
                                            TORCH1NSKY,PLLC
 James W.Davis(ASB-4063-158J)
                                            15405 John Marshall Hwy
 Winfield J. Sinclair(ASB-1750-S81W)
                                            Haymarket, VA 20169
 Brenton M. Smith (ASB-1656-X27Q)
                                            (540)341-8808(Phone)
 Assistant Attorneys General
                                            (540)341-8809(Fax)
                                            Jtorchinsky@hvjt.law
 STATE OF ALABAMA
                                            Jlienhard@hvjt.law
 OFFICE OF THE ATTORNEY GENERAL
                                            Ssheehy@hvjt.law
 501 Washington Ave.
                                            Pgordon@hvjt.law
 Montgomeiy, AL 36130
 Telephone:(334)242-7300
                                            *pro hac vice application to be filed
 Fax:(334)353-8400
 Edmund.LaCour@AlabamaAG.gov
                                            Counselfor Plaintiffs
 Barrett.Bowdre@AlabamaAG.gov
 Jim.Davis@AlabamaAG.gov
 Winfield.Sinclair@AlabamaAG.gov
 Brenton.Smith@AlabamaAG.gov

 Counselfor the State ofAlabama




                                       12
